Citation Nr: 0630135	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for arthritis of the 
right knee.

5.  Entitlement to service connection for arthritis of the 
left knee.

6.  Entitlement to service connection for arthritis of the 
right shoulder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran presented testimony at a hearing before a hearing 
officer at the RO in March 2004.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  The veteran does not currently have a disability of the 
left shoulder, neck or either ankle.  

2.  Right knee arthritis was not present in service or within 
a year of discharge, and is not etiologically related to 
service. 

3.  Left knee arthritis was not present in service or within 
a year of discharge, and is not etiologically related to 
service. 

4.  Right shoulder arthritis was not present in service or 
within a year of discharge, and is not etiologically related 
to service. 

5.  Hypertension was not present in service or to a 
compensable degree within a year of separation, and is not 
etiologically related to service. 

6.  The veteran was not exposed to herbicides during his 
service in Korea.

7.  Diabetes mellitus was not present in service or within a 
year of discharge, and is not etiologically related to 
service. 


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A neck disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Arthritis of the right knee was not incurred in or 
aggravated by active duty, and is not presumed to have been 
so incurred or so aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Arthritis of the left knee was not incurred in or 
aggravated by active duty, and is not presumed to have been 
so incurred or so aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Arthritis of the right shoulder was not incurred in or 
aggravated by active duty, and is not presumed to have been 
so incurred or so aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7.  Hypertension was not incurred in or aggravated by active 
duty, and is not presumed to have been so incurred or so 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.  Diabetes mellitus was not incurred in or aggravated by 
active duty and is not presumed to have been so incurred or 
so aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities of 
the knees, ankles, shoulders and neck, as well as for 
hypertension and diabetes.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in July 2002, prior to its initial adjudication of the 
claims.  Although the originating agency did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Moreover, the RO sent the veteran a letter in December 2004, 
after the initial adjudication of the claim, which included 
notice that he should submit all evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for any of the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board notes that the RO denied these claims in a December 
2002 rating decision.  The veteran responded to that decision 
by letter in January 2003.  The RO treated the veteran's 
response as a claim to reopen and sent the veteran a letter 
in January 2003 informing him that he needed to submit new 
and material evidence.  The Board has found the January 2003 
letter to be a timely notice of disagreement with the 
December 2002 rating decision.  Therefore, the question of 
whether new and material evidence has been received need not 
be addressed with respect to these claims.  The Board notes 
that in a September 2003 rating decision, the RO did not 
explicitly reopen or decline to reopen any of the claims.  
Rather, it addressed them on the merits.  Accordingly, there 
is no prejudice to the veteran in the Board's adjudication of 
the claims on the merits.  

The Board notes that a VA examination has not been conducted 
in response to these claims.  VA is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  An examination or opinion is deemed necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

In this case, with respect to the bilateral ankle, left 
shoulder, and neck claims, the competent evidence does not 
show that the veteran currently has any of these claimed 
disabilities.  With respect to the remaining claims, the 
competent and probative evidence does not establish an in-
service injury or disease that may be related to the current 
diagnoses.  Thus, under the circumstances presented in this 
case, a remand for an examination and opinion is not 
"necessary."  

The veteran contends that he was treated numerous times for 
the claimed disabilities in service, and by VA after service, 
beginning in 1971.  The RO obtained the veteran's complete 
service medical and service personnel records as well as his 
VA outpatient records.  The first post-service treatment 
records are from 1977.  Thus, the veteran's statements at the 
very least imply that there are records missing from the 
claims file.  After the March 2004 hearing, the RO made 
another attempt to obtain additional VA treatment records.  A 
negative response was received.  There is simply no 
indication that any service medical or VA treatment records 
are missing or destroyed.  

Moreover, as will be discussed in more detail below, the 
Board finds the veteran's statements with respect to 
receiving treatment in service and continuously after service 
to be lacking in credibility.  For these reasons, the Board 
finds that the duty to assist has been satisfied and there is 
no reasonable possibility that additional development would 
aid in substantiating the claims.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis, hypertension, or 
diabetes becomes manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309

For hypertension to be considered manifested to a compensable 
degree, the evidence must show diastolic pressure of 
predominantly 100 or more, systolic pressure of 160 or more, 
or a history of diastolic pressure predominantly 100 or more 
for which continuous medication is required for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).

Type 2 diabetes will be service connected as associated with 
herbicide exposure if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2006).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

A.  Disabilities of the Ankles, Left Shoulder and Neck

The Board finds that there is no medical diagnosis of a 
current disability of either ankle, the left shoulder or the 
neck.  It is now well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  See Rabideau, 2 Vet. App. at 143; Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

Although the veteran sought treatment for complaints of 
"neck pain" in May 1977, December 1991 and February 1992, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The diagnosis in 
February 1992 was simply neck pain, cause undetermined.  
There was no purported diagnosis in the May 1977 report.  On 
VA examination in February 1992, the veteran's neck was found 
to be normal.  A cervical X-ray was unremarkable.  Moreover, 
the veteran informed the examiner that his neck pain had only 
been occurring for about 2 years, and there was no history of 
injury to the neck.  

While the veteran's opinion with respect to a medical 
diagnosis is not competent, the Board finds it significant 
that he does not actually assert that he has a medical 
diagnosis with respect to any of these claims.  In his 
written submissions to VA, he has simply referred to pain, 
problems, and ailments.  These do not meet the standard of a 
diagnosed disability.

The veteran stated in his June 2002 that he has been told 
that he will need to have neck surgery; however, no such 
finding is shown in the medical record.  The veteran's 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

The veteran also stated at his March 2004 hearing that he 
underwent surgery on his left shoulder in 1992.  The claim 
file contains VA treatment reports from 1992; however, there 
is no record of such surgery or any reference to it elsewhere 
in the medical evidence.  

In view of the absence of any competent evidence of a current 
disability of either ankle, the left shoulder or the neck, 
these claims will be denied.

B.  Arthritis of the Knees and Right Shoulder, Diabetes 
Mellitus and Hypertension

There is no medical evidence of any of these disorders in 
service or until many years thereafter.  In addition, there 
is no medical evidence of a nexus between any of these 
disorders and the veteran's military service.  

With respect to the contention that diabetes mellitus 
resulted from the veteran's exposure to Agent Orange during 
his service in Korea, the Board notes that to establish 
service connection on the basis of exposure to Agent Orange 
or other herbicides, the evidence must show that the veteran 
was actually exposed to herbicides, or that such exposure may 
be presumed.  The veteran did not serve in the Republic of 
Vietnam and he does not contend otherwise.  Accordingly, 
there is no basis for presuming his exposure to Agent Orange 
or herbicides.  

The veteran's DD Form-214 and other documents confirm that he 
served in Korea. The Department of Defense has indicated that 
Agent Orange was used in Korea from April 1968 to July 1969.  
See, e.g., VHA Directive 2000-027 (September 5, 2000).  
Significantly, however, the veteran's DD Form-214 shows that 
the veteran served in Korea from August 2, 1969, to August 
28, 1970, after the period when Agent Orange was used.  Thus, 
as the veteran is not presumed to have been exposed to Agent 
Orange, he was not in Korea during the time period the 
Department of Defense has indicated that Agent Orange was 
used there, and he has not otherwise shown that he was 
exposed to Agent Orange in service, he is not entitled to 
service connection for his diabetes mellitus on an Agent 
Orange basis.

The Board notes that the veteran has argued that the residue 
of Agent Orange was present even after the time when it was 
used.  This amounts to speculation as the veteran has not 
demonstrated or asserted that he has any particular expertise 
or competence in the subject matter, and he has offered no 
other competent evidence of exposure.  

In essence, the evidence of a nexus between the veteran's 
current arthritis of the knees and right shoulder, diabetes 
mellitus and hypertension, and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As noted above, the veteran has consistently asserted that he 
was treated in service and continuously after service for the 
claimed disorders.  The veteran is competent to describe his 
symptoms and to recount episodes requiring treatment.  
However, in this case, the veteran's current statements 
directly conflict with the medical evidence and with his 
previous statements.  The veteran has stated that he was 
treated and received cortisone injections in his knees, 
shoulders and neck while in service.  He has also stated that 
he was treated by VA for his knees within a year of 
discharge, and repeatedly after discharge; however, in-
service treatment is simply not shown in the service medical 
records.  The first post-service evidence of any complaint 
with respect to the knees does not appear until 1977, and 
even then, nothing was found to be wrong with them.  In a 
December 1975 application for a VA work-study allowance, the 
veteran reported that he had no physical disabilities so 
there would be no limitations on his performance.  A VA 
examination conducted in February 1992 disclosed no knee 
disability.  The first indication of a confirmed knee 
disability does not appear in the record until 2000, and that 
was attributed at the time by the veteran to a recent work-
related accident.  

The Board finds it significant that the veteran did not 
assert that his diabetes, right shoulder disability and 
hypertension were related to service until he filed his claim 
in June 2002.  Indeed, the veteran initially filed a non-
service connected pension claim in January 1992 and again in 
January 2002.  In the January 1992 claim application, he 
asserted that his diabetes and hypertension were not related 
to service, and that they were first treated in 1991.  He has 
subsequently asserted that he was treated for hypertension 
continuously since he left the service.  

The first record of treatment for diabetes does not appear in 
the record until a September 1991 hospitalization report.  
There, the examiner noted that the veteran reported the onset 
of symptoms 5 days prior to admission, before which he was in 
a good state of health.  The examiner diagnosed "[n]ew 
onset" diabetes mellitus. 

With respect to the knees, the veteran was examined in July 
2000 by a private orthopedist, C.L.N., M.D.  He reported that 
early that month he jumped off a fire truck and twisted both 
knees.  Significantly, he also reported that "[h]e has not 
had problems with his knee before."  

The Board finds the contemporaneous statements made by the 
veteran to health care providers in the context of medical 
treatment to be more probative than statements made in the 
context of his claim for monetary benefits from the 
government.  The Board is cognizant of the role that self 
interest may play in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran did in fact report 
knee pain on one occasion prior to July 2000.  In a May 1977 
VA Form 10-10m, application for medical benefits, the veteran 
reported pain in the neck and across the shoulders for 2 
weeks and aching pain in both knees for 10 years.  The 
examination was essentially negative.  The examiner noted 
that there were prominent anterior tuberosities of both 
tibial bones, but did not state that this represented any 
kind of knee pathology, and specifically found that there was 
no obvious joint swelling or deformity.  Shortly thereafter, 
the veteran was seen again at VA for complaint of leg pain.  
It was noted by the examiner that the veteran was seeking 
disability compensation, although it does not appear that he 
filed a claim at that time.  On examination, he had full 
range of motion of all joints without inflammation or 
effusion.  The knees were found to be stable with no evidence 
of pathology.  X-rays of both knees were normal with no bony 
abnormality.  

Thus, with respect to the knees, there is evidence that the 
veteran complained of symptoms on one occasion, seven years 
after he left the service.  However, this episode was also 
apparently connected with a claim for disability 
compensation.  While he maintained at that time, and has 
maintained since, that he has experienced such symptoms since 
service, there is in fact no record of any treatment for such 
symptoms before or after the 1977 visit, until he filed his 
current claim, and there was in fact no objective evidence of 
any knee or shoulder disability at the time of the 1977 
visit.  

While the veteran's statements are competent evidence with 
respect to describing his symptomatology, the Board finds 
that they are not credible in light of the numerous conflicts 
between his current testimony and his previous statements, in 
particular, statements made in the context of medical 
treatment.  

The record also contains a brief statement from someone who 
is presumed to be a relative of the veteran, K.R.I., which 
states that he is aware and confirms that the veteran had 
problems with his knees, shoulder and neck when he got out of 
the service in 1970, and that he has gone through continued 
treatment since that time.  Again, while K.R.I. is presumed 
to be competent to relate his observations, the assertion 
that the veteran has undergone continuous treatment is an 
assertion that should be independently verifiable.  In fact, 
the medical evidence is in conflict with this statement.  The 
Board finds the medical evidence to be more reliable than the 
statements of the veteran or K.R.I.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims, and service connection for arthritis of 
the knees and right shoulder, hypertension and diabetes 
mellitus is not in order.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a neck disability is denied.

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.

Service connection for right shoulder arthritis is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


